Citation Nr: 0030814	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-25 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE


Whether the December 1994 RO rating decision contained CUE 
(clear and unmistakable error) for assigning a 20 percent 
evaluation for residuals of fracture of the right femur with 
right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from May 1968 to June 1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision that determined there 
was no CUE in the December 1994 RO rating decision for 
assigning a 20 percent evaluation for the veteran's leg 
condition with right knee injury.


FINDINGS OF FACT

1.  The December 1994 RO rating decision that assigned a 
20 percent evaluation for the right leg condition with right 
knee injury was adequately supported by the evidence then of 
record, and the veteran did not timely appeal.

2.  The appropriate statutory and regulatory provisions for 
the establishment of a higher rating for the right leg 
condition with right knee injury were considered and applied 
in the December 1994 RO rating decision.


CONCLUSION OF LAW

The December 1994 RO rating decision, assigning a 20 percent 
evaluation for residuals of fracture of the right femur with 
right knee injury, was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from May 1968 to June 1994.

Service medical records show that the veteran was 
hospitalized from November 1970 to February 1971 after 
sustaining a fracture of the right medial femoral condyle 
when he struck a car while riding his motorcycle on November 
19.  He underwent irrigation, debridement, internal fixation, 
and closure of the fracture.  The diagnosis was open 
fracture, right medial femoral condyle, displaced, 
comminuted, with loss of articular cartilage and torn 
posterior cruciate ligament.  He also sustained a left knee 
injury and underwent surgery for problems related to the 
residuals of this injury.  

The veteran underwent orthopedic consultation in service in 
December 1972 to evaluate his right knee condition.  It was 
noted that internal fixation was removed in September 1972 
and that the veteran had continued to improve.  Range of 
motion of the right knee was from zero to 95 degrees.  There 
was moderate atrophy of the quadriceps muscles, right greater 
than left, and laxity of the medial collateral ligation on 
the left leg.  The scars on both knees were well healed and 
non-symptomatic.

While in service, the veteran was hospitalized in October 
1984 for treatment of right knee problems.  He underwent 
right knee arthroscopy; plica excision of the suprapatellar 
pouch of the right knee; and abrasion chondroplasty of the 
patella and medial femoral condyle of the right knee.  The 
diagnosis was degenerative joint disease of the right knee.  

During a period of hospitalization in December 1992 in 
service the veteran underwent diagnostic arthroscopy of the 
right knee and arthroscopic partial synovectomy and plica 
resection.  The diagnoses were severe degenerative joint 
disease of the right knee, and multiple intra-articular 
adhesions with recurrent plica along the medical aspect of 
the right knee.

Service medical records show that the veteran was seen in the 
orthopedic clinic in March 1994 for advice on a TKA (total 
knee arthroplasty of the right knee).  The examiner did not 
recommend the veteran for a TKA of the right knee and noted 
that the veteran could not expect significant increase in the 
range of motion.  It was noted that the veteran was not 
having much knee pain.

The veteran underwent a VA orthopedic examination in October 
1994.  The veteran gave a history of 4 surgeries on the right 
knee.  He complained of the inability to get functional range 
of motion with the right knee.  He reported trouble clearing 
his leg in his gait stride as he had such limited range of 
motion with the right knee.  There was extension of the right 
knee to 10 degrees and flexion to 40 degrees.  There were 
multiple scars of the right knee.  There were large 
osteophytes.  There was no swelling of the right knee.  X-
rays of the knees revealed degenerative arthritic changes 
involving both knees that was marked on the right side.  The 
diagnosis was status post open arthrotomy to right and left 
knee with subsequent degenerative changes with flexion 
contractures to the right knee with severe limitation of 
range of motion and function.

The December 1994 RO rating decision, in part, granted 
service connection for residuals of fracture of the right 
femur with right knee injury.  A 20 percent rating was 
assigned for this condition, effective from June 1994, under 
diagnostic code 5255.

B.  Legal Analysis

The veteran asserts that there was CUE in the December 1994 
RO rating decision for failing to assign a 30 percent 
evaluation for the right leg with knee disability.  The 
veteran maintains that a 30 percent rating should have been 
assigned for this condition under the provisions of 38 C.F.R. 
§ 4.71a, Code 5255, or § 4.73, Code 5314.

Previous determinations of the RO are final and binding, 
including decisions as to the degree of disability, and will 
be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  CUE is a very specific and rare kind of error; 
it is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Malunion of the femur warrants a 10 percent evaluation when 
the disability results in slight knee or hip disability.  A 
20 percent rating requires that the malunion produce moderate 
knee or hip disability.  A 30 percent evaluation requires 
that the malunion produce marked knee or hip disability.  
38 C.F.R. § 4.71a, Code 5255.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a 
Code 5259.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

A 10 percent evaluation is warranted for moderate injury to 
Muscle Group XIV (anterior thigh group).  A 30 percent 
evaluation requires moderately severe injury.  A 40 percent 
evaluation requires severe injury.  38 C.F.R. § 4.73, Code 
5314, effective prior to and as of July 3, 1997.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group XV (mesial thigh group).  A 10 percent 
evaluation requires moderate injury.  A 20 percent evaluation 
requires moderately severe injury.  A 30 percent evaluation 
requires severe injury.  38 C.F.R. § 4.73, Code 5315, 
effective prior to and as of July 3, 1997.

An open comminuted fracture with muscle or tendon damage will 
be rated as severe injury of the muscle group involved unless 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A slight disability 
of muscles is a simple wound of muscle without debridement or 
infection.  A moderate injury of muscles is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement or prolonged infection.  A moderately severe 
disability of muscles is a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  A 
severe disability of muscles is a through and through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolong infection or soughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56, 
effective prior to July 3, 1997.

In rating disability from injuries of the musculoskeletal 
system, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  A compound 
comminuted fracture, for example, with muscle damage from the 
missile, establishes severe muscle injury, and there may be 
additional disability from malunion of bone, ankylosis, etc.  
This section is to be taken as establishing entitlement to a 
rating of severe grade when there is history of compound 
comminuted fracture and definite muscle or tendon damage from 
the missile.  There are locations, as in the wrist or over 
the tibia, where muscle damage might be minimal or damage to 
tendon repaired by suture, and in such cases, the requirement 
for severe ratings are not necessarily met.  38 C.F.R. 
§ 4.72, effective prior to July 3, 1997.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

The December 1994 RO rating decision assigned a 20 percent 
rating for the residuals of fracture of the right femur with 
right knee injury based on functional impairment with 
limitation of motion of the right knee found in the report of 
the veteran's VA medical examination in October 1994.  The 
report of this examination and the other evidence of record 
in December 1994 indicate that the residuals of fracture of 
the right leg are manifested primarily by right knee 
impairment.  The report of the October 1994 VA medical 
examination did not indicate the presence of instability of 
the right knee or episodes of "locking," pain, and effusion 
of the right knee joint to support the assignment of 
compensable evaluations for the right leg condition with knee 
disability under the provisions of diagnostic code 5257 or 
5258, then and now.  The evidence of record also did not show 
the presence of symptomatic scars of the right leg related to 
the service-connected disability to support the assignment of 
separate compensable evaluations for any scar under the 
above-noted criteria.

The evidence of record in December 1994 did indicate loss 
cartilage of the right knee with loss of motion of the right 
knee to support the assignment of a 10 percent evaluation for 
the right knee condition under diagnostic code 5259.  The 
medical evidence then of record showing limitation of flexion 
of the right knee to 40 degrees also supported the assignment 
of a 20 percent evaluation under the provisions of diagnostic 
code 5260, then and now, for the arthritis of the veteran's 
right knee.  These 10 and 20 percent evaluations for the 
right knee disorder, however, may not be assigned 
simultaneously because they both consider loss of range of 
motion of the right knee.  VAOPGCPREC 23-97; 38 C.F.R. 
§ 4.14, then and now.  The evidence also showed loss of 
extension of the right knee that supports the assignment of a 
10 percent evaluation for the arthritis of the right knee 
under the provisions of diagnostic code 5261, then and now, 
but this 10 percent evaluation may not be assigned 
simultaneously with the 20 percent evaluation based on 
limitation of flexion of the right knee because this would be 
rating the limitation of motion of the right knee, twice, and 
this is prohibited under VA regulations.  38 C.F.R. § 4.14.  
The report of the December 1994 RO rating decision also 
reveals that functional impairment was considered in the 
evaluation of the right leg with knee disability as required 
by the provisions of 38 C.F.R. §§ 4.40 and 4.45, then and 
now.

While the December 1994 RO rating decision assigned a 
20 percent rating for the right leg disorder under diagnostic 
5255 without X-ray or other evidence of femur impairment, 
such as malunion of this bone, rather than under diagnostic 
code 5260, the 20 percent rating under diagnostic code 5255 
is supported based on analogy to moderate knee disability as 
shown by the loss of flexion and application of the 
provisions of 38 C.F.R. § 4.20, then and now.  The evidence 
thus provides a tenable basis for the RO's determination.

The veteran asserts that a 30 percent evaluation should have 
been assigned to the right leg with knee disability under the 
applicable diagnostic code for muscle injuries.  The evidence 
shows that the veteran sustained an open comminuted fracture 
of the right medial femoral condyle that generally 
establishes severe muscle injury.  38 C.F.R. §§ 4.56(a) and 
4.72, effective prior to July 3, 1997.  In this case, 
however, the service medical records show that the residuals 
of fracture of the femur were manifested primarily by 
degenerative changes of the right knee with no more than 
moderate muscle injury as indicated by the report of the 
veteran's orthopedic consultation in 1972.  The presence of 
severe muscle injury is indicated by the flexion contractures 
of the right knee found at the October 1994 VA medical 
examination that the examiner concluded produced severe 
limitation of motion and functional impairment, but the 
limitation of motion of flexion of the right knee with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
warrants no more than a 20 percent rating, as noted above, 
and the examiner who conducted the October 1994 VA medical 
examination did not identify any specific muscle injury.  Nor 
did the other evidence of record in December 1994 identify 
the presence of any specific muscle injury.  The veteran 
asserts that there is severe muscle injury that should be 
rated under diagnostic code 5314, but the Board finds that 
evaluation under diagnostic code 5315, which relates to 
Muscle Group XV affects flexion of the right knee, also 
provides a tenable basis for the RO's determination.

After consideration of all the evidence, the Board finds that 
the evidence of record at the time of the December 1994 RO 
rating decision does not clearly support the assignment of a 
30 percent rating for the right leg condition with knee 
disability under diagnostic code 5315.  The overall evidence 
indicates that the residuals of fracture of the right femur 
with right knee injury are manifested primarily by right knee 
impairment.  The evidence indicates that the examiner who 
conducted the October 1994 VA medical examination concluded 
that the veteran had severe functional impairment of the 
right knee based on the severe limitation of flexion of this 
knee that has been considered in the evaluation of the 
veteran's orthopedic right leg condition.  While this 
condition may be rated analogous to a muscle injury under 
diagnostic code 5315, the medical evidence does not 
undebatably show the presence of severe injury to any muscle 
of this muscle group.  The assignment of a 10 or 20 percent 
rating based on moderate or moderately severe muscle injury 
is warranted for the right leg condition with right knee 
disability, but would not benefit the veteran because a 
20 percent rating has already been assigned for the residuals 
of fracture of the right femur with right knee injury.  The 
evaluations for the right knee condition and muscle injury 
may not be assigned simultaneously because they are both 
based on the severe limitation of flexion of the right knee.  
38 C.F.R. § 4.14.

In sum, the Board notes that the veteran's argument concerns 
the propriety of the 20 percent rating, and the Board 
concludes that the RO had a reasonable basis to conclude that 
the evidence of record was consistent with that evaluation.  
In this regard, the Board notes that allegations that 
previous adjudications have improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 Vet. 
App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Thus, the Board finds that there was no CUE in the 
December 1994 RO rating decision for failing to assign a 
30 percent rating for the residuals of fracture of the right 
femur with right knee disability.  A review of the record 
shows that the December 1994 RO rating decision considered 
all relevant evidence and appropriate statutory and 
regulatory criteria.  While all the applicable diagnostic 
codes were not discussed in the December 1994 RO rating 
decision, this omission was harmless and cannot serve as the 
basis for a collateral attack to reopen the final 
determination with regard to the evaluation of the right leg 
condition with right knee injury in that decision.  Bustos v. 
West, 179 F. 3d 1378 (Fed. Cir. 1999).  Hence, the Board 
finds that the December 1994 RO rating decision that assigned 
a 20 percent rating for this condition should not be revised 
or reversed on the basis of CUE.


ORDER

The December 1994 RO rating decision, assigning a 20 percent 
evaluation for residuals of fracture of the right femur with 
right knee disability, did not contain CUE; the motion to 
revise or reverse that decision is denied.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

